Citation Nr: 0904471	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to inservice radiation exposure.

2.  Entitlement to service connection for pulmonary fibrosis 
due to inservice radiation exposure.

3.  Entitlement to service connection for COPD on a direct 
basis.

4.  Entitlement to service connection for pulmonary fibrosis 
on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 2008, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.

The issues of service connection for COPD and pulmonary 
fibrosis on a direct basis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has COPD and pulmonary fibrosis which are not 
cancers; which are not any of the diseases recognized by VA 
to "radiogenic diseases"; and which are not the result of 
exposure to ionizing radiation during active service.


CONCLUSIONS OF LAW

1.  Service connection for COPD on the basis that it is due 
to inservice radiation exposure is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for pulmonary fibrosis on the basis 
that it is due to inservice radiation exposure is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in November 2001 was sent to the claimant.  
Thereafter, another VCAA letter was sent in April 2006.  
Cumulatively, the VCAA notices fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
are unavailable, per a June 2006 formal RO determination of 
the unavailability of those records.  However, his VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant's case regarding the assertions that claimed 
disabilities are the result of inservice radiation exposure 
was undertaken in accordance with VA criteria and guidelines 
including referral for a dose estimate, referral to the 
Director of Compensation and Pension, and referral to the 
Chief Public Health and Environmental Hazards Officer.  The 
records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2006 and the information was again sent in September 2008.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current diagnoses 
may not be diagnosed via lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability to include 
whether claimed disabilities are the result of inservice 
radiation exposure.  See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient in this regard.  


Service Connection due to Inservice Radiation Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The veteran's 
currently diagnosed COPD and pulmonary fibrosis are not 
cancers.  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who while serving on active duty or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan that resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who were in the occupation 
forces of Hiroshima or Nagasaki during the period August 6, 
1945, to July 1, 1946; or certain service on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain 
circumstances, service on Amchitka Island, Alaska.  See 38 
C.F.R. § 3.309(d)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) 
(2).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  The Under Secretary is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health; 
if, after this consideration, the Under Secretary determines 
that there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service, the 
Under Secretary shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 3.311.  
The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2).

The RO confirmed that the veteran was stationed at Camp 
Desert Rock, Nevada, during Operation PLUMBBOB at a Nevada 
Test Site in 1957.  The RO also obtained an initial dose 
assessment from the Defense Threat Reduction Agency and then 
a revised does estimate, which confirmed that the veteran was 
exposed to: external gamma dose of 16 rem, external neutron 
dose of 1 rem, and dose to the lens of the eye (beta plus 
gamma) of 28 rem, during Operation PLUMBBOB.  Thus the 
veteran was exposed to radiation during service.

The veteran's claim was referred to the Chief Public Health 
and Environmental Hazards Officer (CPHEHO) for an opinion.  
The veteran's inservice radiation exposure and dose estimates 
were reviewed and cited in the report.  It was noted that the 
dose estimates were based on worst-case parameters and 
assumptions.  It was noted that there were no peer-reviewed 
studies documenting a statistically significant association 
between COPD and pulmonary fibrosis and dose response to 
radiation exposure.  It was noted that studies found 
significant dose response relationships for respiratory 
disease and other non-neoplastic disease.  However, they also 
looked for potential cofounders such as smoking and found 
that they did affect noncancer mortality.  The veteran's 
status as a former smoker was documented.  The report cited 
to the Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health 
(NIOSH), but noted that IREP did not cover non-neoplastic 
diseases such as COPD and pulmonary fibrosis.  Consequently, 
it was not an appropriate tool to give a dose estimate for 
probability of causation and there were no similar tools for 
non-neoplastic diseases.  

It was the opinion of the CPHEHO, a physician, that the 
veteran's COPD and pulmonary fibrosis were not attributable 
to inservice ionizing radiation.  

The case was also reviewed by the Director of Compensation 
and Pension Services.  Again, the veteran's inservice 
radiation exposure history as well as dose rem data was 
reviewed, as well as the report of the CPHEHO.  The Director 
of Compensation and Pension Services stated that the 
veteran's COPD and pulmonary fibrosis were diagnosed 40 years 
after the inservice ionizing radiation exposure.  The 
veteran's personal statistic regarding his race, sex, age, 
and personal data were reviewed, as well as his family 
history of cancer, post-service employment history, and 
smoking history of 29 years.  The Director of Compensation 
and Pension Services concluded that based on the evidence in 
its entirety, there was no reasonable possibility that the 
veteran's COPD and pulmonary fibrosis were the result of 
inservice ionizing radiation exposure.  

In contrast, the veteran's private physician, J.K.H., 
essentially opined that the veteran had COPD and pulmonary 
fibrosis due to inservice radiation exposure, inservice paint 
exposure, granulomatous exposure, and his smoking history.  
By his own admission, Dr. H. indicated that he did not have 
the veteran's accurate radiation count.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of  treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the 
Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

In this case, the opinions of the CPHEHO and the Director of 
Compensation and Pension Services are more probative than the 
opinion of Dr. H. because they were based on complete 
historical data with regard to the veteran's radiation 
exposure while the opinion of Dr. H was based on incomplete 
information, by his own statement.  The case hinges on the 
amount of radiation sustained by the veteran.  Thus, having 
incomplete information regarding this data renders the 
opinion of Dr. H. significantly less probative.  

The Board further notes that treatise evidence regarding 
nuclear and radiation exposure is contained in the claims 
file.  Treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
aforementioned information is simply too general to make a 
causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to the veteran.  In addition, it does not address 
the veteran's specific inservice radiation exposure and data 
related to him.  

Initially, the veteran's diagnosed COPD and pulmonary 
fibrosis are not diseases specific to radiation-exposed 
veterans for the purpose of presumptive service connection 
under 38 C.F.R. § 3.309(d) (2).  

The third method of establishing service connection provides 
that service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Although service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service, the most probative evidence 
establishes that the COPD and pulmonary fibrosis are not the 
result of exposure to ionizing radiation during active 
service.

In sum, the veteran does not have any of the types of cancer 
that are presumptively service connected pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Thus, as noted, 
service connection is not warranted on that basis.  Second, 
as noted, the veteran does not have any of the "radiogenic 
diseases" that may be service connected pursuant to 38 C.F.R. 
§ 3.311.  Third, as indicated, service connection may not be 
granted under 38 C.F.R. § 3.303(d) as the most probative 
evidence establishes that COPD and pulmonary fibrosis, both 
diagnosed after discharge, are not the result of exposure to 
ionizing radiation during active service.  Having reviewed 
the complete record, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's COPD and pulmonary fibrosis developed as a result 
of his exposure to ionizing radiation during service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for COPD due to inservice radiation 
exposure is denied.

Service connection for pulmonary fibrosis due to inservice 
radiation exposure is denied.


REMAND

Service connection may also be established for COPD and 
pulmonary fibrosis on a direct basis, that is, on a basis 
other than exposure to ionizing radiation during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Dr. H. indicated that the veteran's COPD and pulmonary 
fibrosis were otherwise etiologically related to service, to 
include the veteran's inservice exposure to paint fumes in 
the paint body shop where he worked.  The veteran submitted 
supporting testimony at his Travel Board hearing.  

In reviewing Dr. H.'s statement, the Board notes that he 
stated that 10 percent of the veteran's lung impairment was 
from inservice military "exposures" from the paint and 
radiation.  As indicated above, the Board has determined that 
there is no etiological connection between inservice ionizing 
radiation exposure and currently diagnosed COPD and pulmonary 
fibrosis.  As such, a clarifying medical opinion is needed.  
The veteran stated that he was submitting an additional 
medical statement from Dr. H., but he did not do so.  At this 
juncture, he is invited to submit supporting medical 
evidence.  In addition, a VA medical opinion should be 
obtained.  

In addition, since the last VCAA notice was pertinent to 
radiation-related claims, the RO should send a direct service 
connection VCAA letter to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
direct service connection for COPD and 
pulmonary fibrosis.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide, such as a medical 
statement from his private physician.

2.  Obtain a VA medical opinion.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that COPD 
and/or pulmonary fibrosis is 
etiologically related to service to 
include inservice paint fumes exposure.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


